T.C. Memo. 2011-281



                       UNITED STATES TAX COURT



              JOHN ANTHONY DOMINGUEZ, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 11755-10L.             Filed November 29, 2011.



     John Anthony Dominguez, pro se.

     Derek W. Kaczmarek, for respondent.



                         MEMORANDUM OPINION


     CHIECHI, Judge:    This case is before the Court on respon-

dent’s motion for summary judgment.1   We shall grant respondent’s

motion.


     1
      Respondent filed the declaration of settlement officer
Margaret Gaona in support of respondent’s motion for summary
judgment. We shall refer collectively to respondent’s motion for
summary judgment and that declaration as respondent’s motion.
                                - 2 -

                            Background

     The record establishes and/or the parties do not dispute the

following.

     Petitioner resided in Arizona at the time he filed the

petition.

     On April 15, 2001, petitioner filed a Federal income tax

(tax) return (return) for his taxable year 2000 (2000 return).

When petitioner filed his 2000 return, he did not pay the tax due

shown in that return.

     On May 21, 2001, respondent assessed the tax shown in

petitioner’s 2000 return.   On August 13, 2001, respondent applied

a certain credit against that tax and assessed an addition to tax

under section 6651(a)(2)2 and interest as provided by law.    On

September 12, 2005, respondent assessed an additional addition to

tax under section 6651(a)(2).   On May 14, 2009, respondent

assessed additional interest as provided by law.   (We shall refer

to any unpaid assessed amounts with respect to petitioner’s

taxable year 2000, as well as interest as provided by law accrued

after May 14, 2009, as petitioner’s unpaid 2000 liability.)

     On various dates, respondent issued to petitioner notices of

balance due with respect to petitioner’s unpaid 2000 liability.




     2
      All section references are to the Internal Revenue Code in
effect at all relevant times. All Rule references are to the Tax
Court Rules of Practice and Procedure.
                                - 3 -

       On October 28, 2008, petitioner filed a return for his

taxable year 2007 (2007 return).    When petitioner filed his 2007

return, he did not pay the tax due shown in that return.

       On November 24, 2008, respondent assessed the tax shown in

petitioner’s 2007 return, additions to tax under sections

6651(a)(1) and (2) and 6654(a), and interest as provided by law.

On December 1, 2008, respondent applied a certain credit against

petitioner’s tax and assessed additional interest as provided by

law.    On May 14, 2009, respondent assessed an additional addition

to tax under section 6651(a)(2) and additional interest as

provided by law.    (We shall refer to any unpaid assessed amounts

with respect to petitioner’s taxable year 2007, as well as

interest as provided by law accrued after May 14, 2009, as

petitioner’s unpaid 2007 liability.)

       On various dates, respondent issued to petitioner notices of

balance due with respect to petitioner’s unpaid 2007 liability.

       Petitioner did not file a tax return for any of his taxable

years 2001, 2002, 2003, 2004, and 2005.    Respondent prepared a

substitute for return for each of those years.

       On May 22, 2007, respondent issued to petitioner a notice of

deficiency with respect to his taxable years 2001, 2002, 2003,

and 2004 (notice of deficiency).    Petitioner did not file a

petition with the Court with respect to that notice of defi-

ciency.
                               - 4 -

     On October 29, 2007, respondent assessed tax and additions

to tax under sections 6651(a)(1) and (2) and 6654(a), as deter-

mined in the notice of deficiency with respect to each of peti-

tioner’s taxable years 2001, 2002, 2003, and 2004 and interest as

provided by law.   On May 14, 2009, respondent assessed an addi-

tional addition to tax under section 6651(a)(2) with respect to

each of petitioner’s taxable years 2003 and 2004 and additional

interest as provided by law.   On April 15, 2010, respondent

applied as a credit against petitioner’s unpaid tax for his

taxable year 2001 an overpayment for his taxable year 2009.     (We

shall refer to any unpaid assessed amounts with respect to

petitioner’s taxable years 2001, 2002, 2003, and 2004, as well as

interest as provided by law accrued after May 14, 2009, as

petitioner’s unpaid 2001, 2002, 2003, and 2004 liabilities.)

     On various dates, respondent issued to petitioner respective

notices of balance due with respect to petitioner’s unpaid 2001,

2002, 2003, and 2004 liabilities.

     On October 28, 2008, petitioner filed a return for his

taxable year 2005.   Respondent accepted that return as peti-

tioner’s amended return for his taxable year 2005 (petitioner’s

2005 amended return).   When petitioner filed his 2005 amended

return, he did not pay the tax due shown in that return.

     On February 23, 2009, respondent assessed the tax shown in

petitioner’s 2005 amended return, additions to tax under sections
                               - 5 -

6651(a)(1) and (2) and 6654(a), and interest as provided by law.

On May 14, 2009, respondent assessed an additional addition to

tax under section 6651(a)(2) and additional interest as provided

by law.   (We shall refer to any unpaid assessed amounts with

respect to petitioner’s taxable year 2005, as well as interest as

provided by law accrued after May 14, 2009, as petitioner’s

unpaid 2005 liability.)

     On February 23, 2009, respondent issued to petitioner a

notice of balance due with respect to petitioner’s unpaid 2005

liability.

     On May 14, 2009, respondent issued to petitioner a final

notice of intent to levy and notice of your right to a hearing

(notice of intent to levy) with respect to petitioner’s taxable

years 2000, 2001, 2002, 2003, 2004, 2005, and 2007.

     On June 12, 2009, petitioner timely submitted to respondent

Form 12153, Request for a Collection Due Process or Equivalent

Hearing (petitioner’s Form 12153), with respect to the notice of

intent to levy.   In that form, petitioner indicated his disagree-

ment with the notice of intent to levy and requested a hearing

with respondent’s Appeals Office (Appeals Office).    In peti-

tioner’s Form 12153, petitioner stated in pertinent part:    “I

would like to propose a different way to pay the money I owe,

partial payment installment agreement or offer in compromise, I

hope you can help me with this.”
                                 - 6 -

     By letter dated June 23, 2009, respondent acknowledged

receipt of petitioner’s Form 12153.      That letter stated in

pertinent part:

     :       5. Our records indicate you have not filed the
             following tax returns: 2008. To expedite the
             processing of your request, please mail these returns
             no later than July 07, 2009.

     :       6. To expedite the processing of your request,
             please complete the enclosed Collection Informa-
             tion Statement, and return this form in the enve-
             lope provided no later than July 07, 2009.

     :       8. Before collection alternatives can be consid-
             ered, you must file all tax returns that are cur-
             rently due. If I have not received your 2008 tax
             return along with the completed Form 433-F by the
             date shown above I will forward your request to
             appeals for consideration. I have enclosed our
             records of your income and Form 656 Offer in Com-
             promise.

     On July 7, 2009, the date on which petitioner filed a return

for his taxable year 2008 (2008 return), petitioner submitted to

respondent a completed Form 433-F, Collection Information State-

ment (petitioner’s Form 433-F).

         Petitioner’s Form 433-F contained several sections identi-

fied as sections A through H.     In section A of that form, peti-

tioner indicated that he maintained a savings account that had a

balance of $18 and an “individual retirement plan” and that he

participated in a profit-sharing arrangement.3     In section C of


     3
      Instead of showing the respective balances in petitioner’s
“individual retirement plan” and in the profit-sharing plan in
which petitioner participated, he stated in section A of Form
                                                   (continued...)
                              - 7 -

petitioner’s Form 433-F, petitioner indicated that he owned a

1991 Plymouth Voyager valued at $200.   In section E of that form,

petitioner indicated that he was paid weekly and that his then-

current year-to-date total income was $20,000 and that his total

income as reported in his 2008 return was $42,442.

     In section G of petitioner’s Form 433-F, titled “Monthly

Necessary Living Expenses”, petitioner indicated in pertinent

part:




     3
      (...continued)
433-F: “See attached paper”. The record does not contain the
“attached paper” to which petitioner referred in section A of
petitioner’s Form 433-F.
                                                - 8 -


         Food/Personal Care                  Housing & Utilities                   Other


 Food                         $400   Rent                      $675      Child/dependent
                                                                           care               -0-

 Housekeeping supplies          20   Electric, oil/gas,                  Estimated tax
                                       water/trash                 226     payments           -0-

 Clothing and clothing               Telephone and/or cell               Term life
   services                     25     phone                        45     insurance          -0-

 Personal care                       Real estate taxes and               Retirement
   products & services          25     insurance                   -0-     (employer
                                                                           required)           ?

 Misc. (cable,                              Total                  946   Retirement
   Internet, etc.)              55                                         (voluntary)         --

        Total                  525                                       Court-ordered
                                                                           payments           -0-

                                                                         See attached
                                                                           paper2

     Transportation                            Medical

 Gas/insurance/                      Health insurance               ?
   licenses/parking/
   maintenance, etc.1          145

 Public transportation         -0-     Out-of-pocket health
                                         care expenses          -0-
        1
          The amount claimed for “Gas” and other items was not totally legible.
        2
          The record does not contain the “attached paper” to which petitioner referred in section
G of petitioner’s Form 433-F.


          By letter dated July 13, 2009, respondent informed peti-

tioner that a representative of the Appeals Office would contact

him regarding the date and the time of a hearing.

          A settlement officer with the Appeals Office (settlement

officer) who was assigned petitioner’s Form 12153 sent petitioner

a letter dated September 16, 2009.                       That letter stated in perti-

nent part:

          Appeals received your request for a Collection Due
          Process (CDP) Hearing. I have scheduled a telephone
          conference call for you on October 21, 2009 at 9:30
          a.m. Pacific Time. This call will be your primary
          opportunity to discuss with me the reasons you disagree
          with the collection action and/or to discuss alterna-
          tives to the collection action.
                         - 9 -

  *       *       *       *       *       *         *

If this time is not convenient for you, the phone
number has changed, or you would prefer your conference
to be held by face-to-face at the Appeals office clos-
est to your current residence, the school you attend or
your place of employment or if you are a business, your
business address, or by correspondence, please let me
know within fourteen (14) days from the date of this
letter, by September 29, 2009. I will discuss with you
if there are any offices that may be more convenient
for you (e.g., Appeals office nearest place of employ-
ment or school) when you contact me.

  *       *       *       *       *       *         *

During the hearing, I must consider:

      •   Whether the IRS met all the requirements of
          any applicable law or administrative proce-
          dure

      •   Any nonfrivolous issues you wish to discuss.
          These can include:

          1.   Collection alternatives to levy such as
               full payment of the liability, install-
               ment agreement, offer in compromise or
               temporary suspension of collection ac-
               tion if the action imposes a hardship
               condition. * * *

          2.   Challenges to the appropriateness of
               collection action. * * *

          3.   Spousal defenses, when applicable.

      •   We may also consider whether you owe the
          amount due, but only if you have not other-
          wise had an opportunity to dispute it with
          Appeals or did not receive a statutory notice
          of deficiency.

      •   We will balance the IRS’ need for efficient
          tax collection and your legitimate concern
          that the collection action be no more intru-
          sive than necessary.
                             - 10 -

       *       *       *       *        *       *       *

     For me to consider alternative collection methods such
     as an installment agreement or offer in compromise, you
     must provide any items listed below. In addition, you
     must have filed all federal tax returns required to be
     filed.

           •   A completed Collection Information Statement
               (Form 433-A for individuals), (Please include
               the last 3 months of pay and bank statements
               along with supporting documents to substanti-
               ate your expenses such as rent and/or mort-
               gage statement, proof of vehicle and health
               insurance, utility, water, gas statements
               etc) * * *

     Offer in Compromise - If you plan to submit an Offer in
     Compromise, please complete the appropriate forms and
     submit Form 656 and required payments prior to the
     hearing, by September 29, 2009. * * *

     On October 21, 2009, the settlement officer held a tele-

phonic conference (October 21, 2009 conference) with petitioner.

The settlement officer informed petitioner during that conference

that she had not received from him Form 433-A, Collection Infor-

mation Statement for Wage Earners and Self-Employed Individuals

(Form 433-A), but that she would be willing to review and con-

sider a completed Form 433-A if he faxed it to her that day.

Petitioner did not dispute his underlying tax liability during

the October 21, 2009 conference.   Instead, petitioner indicated

during that conference that he wanted to enter into an install-

ment agreement with respondent under which he proposed to pay

$125 each month.
                                 - 11 -

     On October 23, 2009, the settlement officer received by

facsimile from petitioner Form 433-A and supporting documentation

(petitioner’s Form 433-A).

     Petitioner’s Form 433-A contained several sections identi-

fied as sections 1 through 6.4     In section 4 of that form, peti-

tioner indicated that he maintained a savings account that had a

balance of $14, stock investments valued at $2,877,5 and a sec-

tion 401(k) plan with respect to which he failed to state a

value.    In sections 3 and 4 of petitioner’s Form 433-A, peti-

tioner provided the responses indicated to the following ques-

tions:

         8.    Any increase/decrease in Income anticipated
              (business or personal) * * * 9 Yes   : No

               *      *     *       *      *      *      *

     15a. Life Insurance. Does the individual have life
          insurance with a cash value (Term Life Insurance
          does not have a cash value.) * * *9 Yes : No

     In section 4 of petitioner’s Form 433-A, petitioner indi-

cated that he owned (1) a 1991 Plymouth Voyager valued at $300,




     4
      Although petitioner’s Form 433-A contained some of the same
information provided in petitioner’s Form 433-F, it also con-
tained additional information (discussed below).
     5
      In petitioner’s Form 433-F, petitioner did not indicate
that he had stock investments.
                              - 12 -

(2) a “living room set” valued at $200, (3) and a “bedroom set”

valued at $250.6

     In section 4 of petitioner’s Form 433-A, petitioner also

listed various income items and various living expense items.

With respect to the income items listed in that section, peti-

tioner indicated that he had total monthly income of $1,800

consisting of wages.   With respect to the expense items listed in

section 4 of petitioner’s Form 433-A, petitioner indicated that

he had total monthly living expenses of $1,622 consisting of $450

for food, clothing, housekeeping supplies, and personal care

products, $946 for housing and utilities, $90 for vehicle-operat-

ing costs, $50 for health insurance, $50 for out-of-pocket health

care costs, and $36 for life insurance.7

     On October 25, 2009, the settlement officer reviewed peti-

tioner’s Form 433-A and supporting documentation.   The settlement

officer determined petitioner’s monthly income and monthly

expenses on the basis of petitioner’s earnings statements and

guidelines published by the Internal Revenue Service (IRS) on

national and local living expense standards (IRS’ national and


     6
      In petitioner’s Form 433-F, petitioner indicated that his
1991 Plymouth Voyager was valued at $200 and did not indicate
that he owned a “living room set” or a “bedroom set”.
     7
      In petitioner’s Form 433-F, petitioner indicated that he
had $145 of expenses for vehicle-operating costs, that he was
unsure of the amount that he paid for health insurance, and that
he had no life insurance expenses or out-of-pocket health care
expenses.
                                  - 13 -

local standards).8      The settlement officer determined that peti-

tioner had (1) $4,442 of monthly income, instead of the $1,800

that he reported in petitioner’s Form 433-A, and (2) $3,040 of

monthly expenses, instead of the $1,622 that he reported in that

form.       As a result, the settlement officer concluded that the net

amount that petitioner had available after paying his monthly

expenses (petitioner’s monthly net income)9 was $1,402.      Conse-

quently, she rejected petitioner’s proposed installment agreement

under which he offered to pay only $125 each month.

        On April 19, 2010, the Appeals Office issued to petitioner a

notice of determination concerning collection action(s) under


        8
      The settlement officer made the following pertinent entries
in the so-called case activity records:

        Reviewed and analyzed TP’s 433-A and substantiatiion he
        provided. * * * TP claims his gross income as $1800,
        but per earnings statements, I used YTD from his latest
        earnings statement of Sept. which came out to $4442. He
        claimed $946 for Housing and Utilities which is below
        the standard, allowed $946, Operating Cost TP claimed
        $90, but per his earnings statement his Auto Insurance
        deducted per pay period which totaled $195, allowed
        standard amount since TP didn’t consider the correct
        amount, Out of pocket Health Care allowed standard
        amount of $60, Health Insurance TP claimed $50, but per
        his earnings statement, TP actually pays $216, allowed
        this amount, Taxes-TP did not indicate an amount, per
        earnings statement TP actually pays $978, allowed this
        amount, Life Insurance-TP claimed $36, per earnings
        statement, TP pays $52, allowed this amount.   His
        total disposable income * * * is $1402. Per his calcu-
        lations his disposable income is $178. [Reproduced
        literally.]
        9
      The settlement officer referred to petitioner’s monthly net
income as “total disposable income”.
                                 - 14 -

section 6320 and/or 6330 (notice of determination) with respect

to petitioner’s taxable years 2000, 2001, 2002, 2003, 2004, 2005,

and 2007.   That notice stated in pertinent part:    “We have

determined that the Final Notice-- Notice of Intent to Levy was

appropriate under the circumstances.”

     The notice of determination included an attachment that

stated in pertinent part:

                    SUMMARY AND RECOMMENDATION

     Taxpayers requested a Collection Due Process (CDP)
     hearing with Appeals under Internal Revenue Code (IRC)
     § 6330 following receipt of the Final Notice, Notice of
     Intent to Levy and Notice of Your Right to a Hearing.

     The levy enforcement action proposed is the appropriate
     action in this case, for reasons stated below.

                            BRIEF BACKGROUND

     You filed a request for a Collection Due Process (CDP)
     hearing under Internal Revenue Code § 6330 following
     receipt of a LT11/1058 Final Notice of Intent to Levy
     and Notice of Your Right to a Hearing. * * *

     The Final Notice of Intent to Levy was issued for
     unpaid income tax for periods ending December 31, 2000,
     December 31, 2001, December 31, 2002, December 31,
     2003, December 31, 2004, December 31, 2005 and December
     31, 2007. * * *

       *        *       *         *       *      *        *

     On October 21, 2009, at 9:30 a.m Pacific Time, the
     scheduled date and time of your hearing, the assigned
     Settlement Officer called to conduct a telephonic
     hearing with you, as you had not requested a face-to-
     face hearing. * * *
                        - 15 -

                DISCUSSION AND ANALYSIS

During the hearing, the Settlement Officer informed you
that the IRS had met the legal and administrative
procedures for the proposing levy action. The Settle-
ment Officer explained to you what was requested in the
contact letter and asked you if you had Form 433-A,
because she had not received it prior to the hearing.
* * * She explained in order for her to consider a
collection alternative, the 433-A would need to be
complete and earnings statements, and expenses would
need to be faxed to her by close of business that day.
* * * You faxed in the 433-A with supporting documenta-
tion on July 23. The Settlement Officer reviewed and
analyzed the 433-A and substantiation you provided.
Based on Form 433-A, you claimed your gross monthly
income as $1800. She based your gross monthly income
as $4442 using the YTD (year-to-date) amount of
$39,977.63 divided by 9 since the last statement you
provided was for September. You claimed $946 for
Housing and Utilities which is below the standard,
allowed $946, for Operating Cost, you claimed $90, but
per your earnings statement, you have your Auto Insur-
ance deducted per pay period which totaled $195; the
Standard amount of $262 was allowed since you did not
your auto insurance in the amount you claimed. For Out
of pocket Health Care, the standard amount of $60 was
allowed, for Health Insurance you claimed $50, but per
your earnings statement, you actually pay $216, allowed
this amount, for Taxes, you did not indicate an amount.
Based on your earnings statement, you actually pay
$978; therefore this amount was allowed, for Life
Insurance, you claimed $36, per earnings statement, you
pay $52; therefore this amount was allowed. Your total
disposable income is $1402 based on the analysis of the
information you provided. You proposed a payment
amount of $125 per month which is too low with your
disposable income after expenses reflecting $1402.

Since your payment proposal was too low, we were unable
to explore any collection alternative, other than full
payment.

The Final Notice, Notice of Intent to Levy is sustained
and your case will be returned to the Compliance De-
partment for the next appropriate action.
                        - 16 -

Verification of legal and procedural requirements:

     •    Appeals has obtained verification from the
          IRS office collecting the tax that the re-
          quirements of any applicable law, regulation
          or administrative procedure with respect to
          the proposed levy have been met. Computer
          records indicate that the notice and demand,
          notice of intent to levy, and notice of a
          right to a Collection Due Process hearing
          were issued.

     •    Assessment was properly made per IRC § 6201
          for each tax and period listed on the CDP
          notice.

     •    The notice and demand for payment letter was
          mailed to the taxpayer’s last known address,
          within 60 days of the assessment, as required
          by IRC § 6303.

     •    There was a balance due when the CDP levy
          notice was issued.

     •    There is no offer-in-compromise or install-
          ment agreement pending or currently in ef-
          fect. There is also no pending innocent
          spouse request.

     •    There is no pending bankruptcy case, nor did
          the taxpayer have a pending bankruptcy case
          at the time the CDP notice was sent
          (11 U.S.C. §362(a)(6)).

Prior involvement:

The Appeals employee had no prior involvement with
respect to the specific tax periods either in Appeals
or Compliance.

Collection statute verification:

The collection statute has been suspended; the collec-
tion period allowed by statute to collect these taxes
has been suspended by the appropriate computer codes
for the tax periods at issue.
                        - 17 -

Collection followed all legal and procedural require-
ments and the actions taken or proposed were appropri-
ate under the circumstances.

             Issues raised by the taxpayer

On your CDP request, Form 12153, you marked the box
requesting the collection alternative of an Installment
Agreement and Offer in Compromise. You stated the
reason for your CDP request was because you wanted to
propose a different way to pay the money you owe such
as a partial payment installment agreement or offer in
compromise. You hoped we could help you with this.

You were provided an opportunity to present a collec-
tion alternative as a resolution to any further collec-
tion action. * * * On your CDP request, you indicated
you were interested in an Offer in Compromise, there-
fore you were asked to provide Form 656, Offer in
Compromise * * *

Since your payment proposal was too low, we were unable
to explore any collection alternative, other than full
payment.

The Final Notice, Notice of Intent to Levy is sus-
tained.

Collection Alternatives Offered by Taxpayer

You requested the collection alternative of an Install-
ment Agreement or an Offer in Compromise.

Challenges to the Existence of Amount of Liability

You did not dispute your liability.

You raised no other issues:

Balancing of need for efficient collection with tax-
payer concern that the collection action be no more
intrusive than necessary.

We balanced the competing interests in finding the
proposed levy appropriate. On your request for a CDP
hearing you offered a collection alternative in the
form of installment agreement (IA) or Offer in Compro-
                               - 18 -

     mise. During your hearing, you proposed a payment
     amount of $125 per month for an installment agreement
     as a resolution to the proposed levy. After the hear-
     ing, you submitted the Form 433-A, Collection Informa-
     tion Statement and supporting documents to substantiate
     your income to the Settlement Officer on October 21,
     2009. Your proposed collection alternatives were not
     accepted for the following reason(s):

          •      Review of your financial information reflects
                 your disposable income after expenses to be
                 $1402.

          •      You did not submit Form 656, Offer in Compro-
                 mise.

     Because we were unable to accept your collection alter-
     natives, the levy balances the need for efficient
     collection with your concern that any collection action
     be no more intrusive than necessary. [Reproduced
     literally.]

     On March 24, 2010, petitioner filed the petition commencing

this case.    In the petition, petitioner alleged:

     she [settlement officer] states I made $4442 a month an
     after everything is paid I still have $1402 a month
     left. This is not so. I underestimated the housing &
     utilities below standard [IRS’ national and local
     standards]. I claimed $90 on auto insurance when I
     really Paid $195.00. health care I claimed $60.00 when
     I really paid $216.00. based on my earnings statement
     I actually payed $978.00 [in taxes]. for life insur-
     ance I claimed $36.00 when I paid $52.00. I just did
     not know what all I could claim, an how much. * * * but
     there is no way that I would still have $1402 left at
     the end of the month, I wish I did. would it be possi-
     ble to make a monthly payment of $200.00 a month, just
     asking. [Reproduced literally.]

                             Discussion

     The Court may grant summary judgment where there is no

genuine issue of material fact and a decision may be rendered as
                               - 19 -

a matter of law.   Rule 121(b); Sundstrand Corp. v. Commissioner,

98 T.C. 518, 520 (1992), affd. 17 F.3d 965 (7th Cir. 1994).

     Petitioner does not dispute the existence or the amount of

petitioner’s unpaid 2000 liability, petitioner’s unpaid 2005

liability, and petitioner’s unpaid 2007 liability.    In addition,

petitioner did not file a petition with the Court with respect to

the notice of deficiency for petitioner’s taxable years 2001,

2002, 2003, and 2004.   Where, as is the case here, the validity

of the underlying tax liability is not properly placed at issue,

the Court will review the determination of the Commissioner of

Internal Revenue for abuse of discretion.   Sego v. Commissioner,

114 T.C. 604, 610 (2000); Goza v. Commissioner, 114 T.C. 176,

181-182 (2000).

     Although not altogether clear, it appears that petitioner is

suggesting in the petition that there is a genuine issue of

material fact regarding the amount of petitioner’s monthly

expenses.10   In the petition, petitioner alleged that the monthly

amounts that he claimed in petitioner’s Form 433-A for automobile

insurance, health insurance, life insurance, and taxes should be

revised to $195, $216, $52, and $978, respectively.   Petitioner

fails to acknowledge that, in determining petitioner’s monthly

expenses, the settlement officer allowed petitioner the respec-



     10
      Petitioner does not challenge the settlement officer’s
determination of his monthly income.
                               - 20 -

tive amounts of monthly expenses for automobile insurance, health

insurance, life insurance, and taxes that he alleged in the

petition.

     Petitioner also alleged in the petition that because the

monthly amount (i.e., $946) that he paid for housing and utili-

ties is below the monthly amount for such expenses allowed in the

IRS’ national and local standards (i.e., $1,048), he should be

allowed that higher monthly amount in determining his total

monthly expenses.   Even if petitioner were allowed $1,048 as the

monthly amount for housing and utility expenses, his monthly

expenses would total $3,142.   Thus, petitioner’s monthly net

income would total $1,300, and not $1,402 as determined by the

settlement officer.   Nonetheless, monthly net income of $1,300 is

well above the $125 each month that petitioner offered to pay

under a proposed installment agreement in order to satisfy the

respective liabilities at issue.

     We conclude that there are no genuine issues of material

fact regarding the questions raised in respondent’s motion.11




     11
      Although we ordered petitioner to file a response to
respondent’s motion, petitioner failed to do so. The only
filings that petitioner made in this case are the petition and
the request for place of trial. The party opposing summary
judgment must set forth specific facts that show a genuine issue
of material fact exists and may not rely merely on allegations or
denials in the pleadings. Grant Creek Water Works, Ltd. v.
Commissioner, 91 T.C. 322, 325 (1988); Casanova Co. v. Commis-
sioner, 87 T.C. 214, 217 (1986).
                             - 21 -

     Based upon our examination of the entire record before us,

we find that respondent did not abuse respondent’s discretion in

making the determinations in the notice of determination with

respect to petitioner’s taxable years 2000, 2001, 2002, 2003,

2004, 2005, and 2007.

     We have considered all of the parties’ contentions and

arguments that are not discussed herein, and we find them to be

without merit, irrelevant, and/or moot.

     On the record before us, we shall grant respondent’s motion.

     To reflect the foregoing,


                                      An order granting respondent’s

                                 motion and decision for respondent

                                 will be entered.